DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment of “based on determining, by the first Al model, that the second object is the undesired object, obtain a second image by removing the second object from the first image, the second image including the first object”, filed on 3/15/2021, is failing to comply with the written description requirement. Applicant points that the “Support for these amendments can be found throughout the original disclosure, for example in paragraphs [0064], [0072], and paragraphs [0108]-[0109] of the present Specification”, however, the written description for the amendment is not found from the pointed paragraphs.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NA (PGPUB: 20150022698) in view of Lu (PGPUB: 20190130229), and further in view of Garten (PGPUB: 20110103644).

Regarding claims 1 and 11, NA teaches an electronic device comprising:
a display (see Fig. 1, item 130);
a camera (see Fig. 1, item 120);
a memory storing one or more instructions (see Fig. 1, item 110); and 
at least one processor (see Fig. 1, item 100) configured to execute the one or more instructions to: 
control the camera to obtain a plurality of images including a first image including a plurality of objects (see Fig. 4A, item buildings, 410, 421);
identify a first object as a main object among the plurality of objects included in the first image (see Fig. 4A-4C, paragraph 43, generates a final desired image by replacing the unwanted objects with a background image);
detect movement of a second object based on a plurality of positions of the second object in at least two images of the plurality of images (see Fig. 6, paragraph 47, Control unit 100 may compare a previously buffered frame with the next frame (e.g., a frame currently being processed) at operation 615, and may identify motion vectors of objects in the image based on the analysis result at operation 617), the second object being different from the first object (see Fig. 4A, item 410 as the first object, such as buildings, the second object is 421 and 423);
based on detecting the movement of the second object, determine whether the second object is an undesired object see Fig. 4A-4C, paragraph 31 and 41 and 52, the analyzer 230 may analyze movements of objects included in the image by implementing a frame by frame analysis. The following is an example of how analyzer 230 may identify an object moving in an image. Analyzer 230 may compare a frame output by buffer 220 with a subsequent frame output by image processing unit 210. The frames may be taken sequentially in time; the analyzer 230 and the shooting time setting unit 240 may identify motion vectors of moving objects 421, 423, and 425 in preview frames. Analyzer 230 and shooting time setting unit 240 may determine a photographing time and photographing interval that enables removal of the undesired objects so as to restore a background image by analyzing the speed of the motion vector and/or the object size; the photographing interval for each unwanted object may be determined such that control unit 100 may delete a plurality of undesired objects as well as minimize the photographing time);
obtain a second image by removing the second object from the first image, the second image including the first object (see Fig. 4D, paragraph 43, image synthesizer 250 may remove the frames with the unwanted moving objects 421, 423, and 425 from the image of FIG. 4A, and may generate a final image by synthesizing the background images in areas 431, 433, and 435, as shown in FIG. 4C. In this instance, the final image generated by the image synthesizer 250 may look like the image shown in FIG. 4D); and
control the display to display the obtained second image (see Fig. 4 and 5, paragraph 46, after removing the objects, control unit 100 displays the desired image in the display unit 130 and stores the generated image in the storage unit 110 at operation 523).
However, NA does not expressly teach a first AI model stored in the memory.
Lu teaches the act 304 can include applying a real-time salient content neural network to the real-time digital visual media feed to identify an object in the real-time digital visual media feed. Indeed, as described in FIG. 2, the deep salient object segmentation system 110 can train a real-time salient content neural network to predict salient objects and then apply the real-time salient content neural network to digital images of the real-time digital visual media feed captured at the mobile device 300 to identify objects portrayed in the real-time digital visual media feed (see Fig. 3, paragraph 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NA by Lu for providing segmentation system 110 can train a real-time salient content neural network to predict salient objects and then apply the real-time salient content neural network to digital images, as a first AI model stored in the memory. Therefore, the combination would provide a technique or method for identifying or detecting objects form images via neural network. 
However, the combination does not expressly teach based on determining that 
Garten teaches that motion of undesired objects in the image frame may be detected based on image data associated with the first and second frames. For example, the processor may be configured to perform motion estimation to determine one or more motion vectors associated with image date in the first and second frames. Detection of local motion regions may be determined by generating a difference image after image data for the first and second frames have been aligned to a single image that serves as a reference image (see Fig. 2, item 215, paragraph 19); based on the motion of detected objects, the processor may replace image data of the first frame with image data of the second frame at block 220. In certain embodiments, image data may be extracted from the first image and to replace image data of the second image to generate a correct image at block 220. Alternatively, or in combination, image data from a plurality of regions of each image may be employed to replace image data relative to the respective image. Image data replacement may be performed to replace unwanted or disturbing objects with image data associated with a background (see Fig. 2, item 220, paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Garten for providing motion of undesired objects in the image frame may be detected based on image data associated with the first and second frames. For example, the processor may be configured to perform motion estimation to determine one or more motion vectors associated with image date in the first and second frames and replace unwanted or disturbing objects with image data associated with a background, as based on 

Regarding claims 7 and 17, the combination teaches wherein the at least one processor is further configured to:  
73acquire information of second relative locations between the camera and the second object (see NA, Fig. 4, paragraph 43, if frames shown in FIGS. 4A to 4C are obtained in the eraser photographing mode, the buffer 220 temporarily stores the obtained frames. The image synthesizer 250 removes frames containing the objects 421, 423, and 425, as shown in FIGS. 4A to 4C, and generates a final desired image by replacing the unwanted objects with a background image); 
input the information of the second relative locations to the first Al (see NA, Fig. 4A-4D, paragraph 44, after selecting an image, the control unit 100 may remove the moving object in the selected frame at operation 921. Control unit 100 may synthesize a plurality of frames by selecting a frame having a back ground image at the location of the removed object at operation 917); and 
track the movement of the second object by detecting a change in the information of the second relative locations (see NA, Fig. 4B, paragraph 41, moving objects 421, 423, and 425 cannot be completely removed because areas 431, 433, and 435 still contain portions of the moving objects).

Regarding claim 9 and 19, the combination teaches further comprising: 
see NA, Fig. 5, paragraph 44, when a user requests to photograph an image using camera 120, control unit 100 detects the user request at operation 511 and enters a preview mode to process frames detected by the camera 120 at operation 513); and 
a communication interface configured to: 
form, in response to the user input, a communication link with a server that updates at least one of the first Al and the second Al neural network and 74receive, over the communication link, data for updating at least one of the first Al model and the second Al model from the server (see Lu, Fig. 1, paragraph 54, upon training one or more salient content neural networks, the deep salient object segmentation system 110 can then utilize the server(s) 102 to provide the one or more neural networks to the client device 104a (and/or the client devices 104b-104n). For instance, the deep salient object segmentation system 110 can provide a real-time salient content neural network and/or a static salient content neural network to the client device 104a (i.e., a mobile device) as part of a digital image editing application installed on the client device 104a. The deep salient object segmentation system 110 can then utilize the client device 104a (and the digital image editing application) to apply the real-time salient content neural network and/or the static salient content neural network).

Claims 2, 4-6, 8, 10, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NA (PGPUB: 20150022698) in view of Lu (PGPUB: .

Regarding claims 2 and 12, the combination teaches wherein the obtaining the second image comprises:
detect first data corresponding to the first object and second data corresponding to the second object (see NA, Fig. 4A, paragraph 41, the analyzer 230 and the shooting time setting unit 240 may identify motion vectors of moving objects 421, 423, and 425 in preview frames. Analyzer 230 and shooting time setting unit 240 may determine a photographing time and photographing interval that enables removal of the undesired objects so as to restore a background image by analyzing the speed of the motion vector and/or the object size);
remove the second data corresponding to the second object from the first image (see NA, Fig. 4A, paragraph 41, determine a photographing time and photographing interval that enables removal of the undesired objects); and
generate the second image by restoring third data corresponding to at least a portion of the first object hidden by the second object, wherein the third data replaces the second data (see Fig. 4A-4C, paragraph 41, area 431 may include the moving object 421 and a still object (for example, portion of bridge) may also be in the background. In this instance, the image of area 431 may be restored with a still background image after removing moving object 421).
However, the combination does not expressly teach restoring the third data using a second AI model.
see Fig. 11, paragraph 123); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Lin for providing the act 1140 can also include segmenting the object portrayed in the input image for editing purposes. For example, act 1140 can include copying the set of pixels, deleting the set of pixels, replacing the set of pixels, as well as other editing functionality, as restoring the third data using a second AI model. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 4 and 14, the combination teaches wherein the at least one processor is further configured to: 
determine a first sharpness of the third data corresponding to the at least the see Fig. 4A, item 410, paragraph 43, the image synthesizer 250 selects a specific image without the unwanted objects (for example, a good image having no blur), removes the frames with unwanted moving objects from the image, and generates a final image by synthesizing images having a background image at the location of the removed object); and 
perform image processing such that a second sharpness of the third data corresponding to the at least the portion of the first object corresponds to the first sharpness (see NA, Fig. 4, paragraph 43, image synthesizer 250 may remove the frames with the unwanted moving objects 421, 423, and 425 from the image of FIG. 4A, and may generate a final image by synthesizing the background images in areas 431, 433, and 435).  

Regarding claim 5 and 15, the combination teaches further comprising 
a user input interface configured to receive user selection of the second object from the first image, wherein the at least one processor is further configured to detect the second data corresponding to the sub-object, based on the user selection (see NA, Fig. 3, paragraph 38, shooting time setting unit 240 may estimate a photographing interval for removing a selected object. This method may include identifying objects unwanted by a user. The analyzer 230 obtains motion vectors for each unwanted object. The shooting time setting unit 240 obtains the object size as the object moves toward a direction by using the motion vector, and calculates the maximum photographing frames per second by dividing the object size by the motion vector).  

Regarding claims 6 and 16, the combination teaches wherein the display is further configured to display an indicator indicating the second data corresponding to the second object, together with the first image (see NA, Fig. 2, paragraph 27, an analyzer 230 may identify a moving vector of an unwanted object by tracking a movement of the object in the preview frames; Fig. 4A and 4B, Item 410, paragraph 41, moving objects 421, 423, and 425 are partially displayed in areas 431, 433, and 435 respectively).  

Regarding claims 8 and 18, the combination teaches further comprising: 
a user input interface configured to receive a user input of driving the camera (see NA, Fig. 5, paragraph 44, when a user requests to photograph an image using camera 120, control unit 100 detects the user request at operation 511 and enters a preview mode to process frames detected by the camera 120 at operation 513); and 
a communication interface configured to: 
form, in response to the user input, a communication link with a server including the first Al model and the second Al model (see Lu, Fig. 1, paragraph 56, Upon identifying one or more salient objects in digital visual media, the deep salient object segmentation system 110 can also modify the digital visual media. For example, the deep salient object segmentation system 110 can identify a salient object and move, copy, paste, or delete the selected salient object based on additional user input), 
see Lu, Fig. 1, paragraph 50, the environment 100 may also include the server(s) 102. The server(s) 102 may generate, store, receive, and transmit any type of data, including, for example: a training image repository, one or more neural networks, and/or digital image data. For example, the server(s) 102 may receive data from a client device, such as the client device 104a, and send the data to another client device, such as the client device 104b and/or 104n. In one example embodiment, the server(s) 102 is a data server), information about a result of detecting the first data corresponding to the first object and the second data corresponding to the second object from the first image (see Lu, Fig. 1, paragraph 31, the deep salient object segmentation system can utilize the real-time salient content neural network to analyze the real-time digital visual media feed and dynamically segment objects portrayed in the real-time digital visual media feed. The deep salient object segmentation system can also determine that a mobile device has captured (or is otherwise displaying) a static digital image).   

Regarding claims 10 and 20, the combination teaches wherein the first Al model is a model trained to detect the first data corresponding to the first object by using at least one pre-stored image as learning data (see Lu, Fig. 1, paragraph 53, the deep salient object segmentation system 110 can train the real-time salient content neural network and the static salient content neural network to identify salient objects (e.g., foreground and background pixels) in new digital images. Additional detail regarding training the real-time salient content neural network and the static salient content neural network is provided below (e.g., in relation to FIGS. 2, 3, 5, and 6)).


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NA (PGPUB: 20150022698) in view of Lu (PGPUB: 20190130229), in view of Garten (PGPUB: 20110103644), in view of Lin (PGPUB: 20170287137), and further in view of Bae (PGPUB: 20140022394).

Regarding claim 3 and 13, the combination teaches wherein the restoring of the third data corresponding to the at least the portion of the first object comprises:
restore the third data corresponding to the at least the portion of the first object, based on the information of the first relative locations (see NA, Fig. 1, paragraph 29, the image synthesizer 250 may reproduce the image by restoring a background image at the location of the removed object by synthesizing a plurality of preview frames).
The combination does not expressly teach that acquire information of first relative locations between the camera and the first object.
Bae teaches that the pattern setting unit 500 obtains information about the position of the horizon, an object to be tracked, information about the actual size of the object, and information about the actual height of the camera 100. In this state, the pattern setting unit 500 sets a pattern size P1 by applying the above information and a distance d1 from the horizon to a predetermined pixel pix1 to Equation 1 (see Fig. 3-4, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Bae for providing obtains information about the position of the horizon, an object to be tracked, information about the actual size of the object, and information about the actual height of the camera 100, as acquire information of first relative locations between the camera and the first object. Therefore, the combination would provide the location information of camera and an object for tracking the object.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667